           Case 1:20-cv-00815-DAD-JLT Document 14 Filed 03/05/21 Page 1 of 3



1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
                                                              Case No.
11   REBEKAH KEARN,                                        )
12
     Plaintiff,                                            )
13
                                                           ) 1:20-cv-00815-NONE-JLT
     vs.                                                   )
                                                             JOINT STIPULATION TO
14
     SYNCHRONY BANK, Does 1-10                             )
                                                             DISMISS WITH PREJUDICE
15                                                         )
     inclusive,                                            )
16
     Defendant.                                            )
17                                                         )
                                                           )
18
                                                           )
19                                                         )
20
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
21
     and Defendants by and through their undersigned counsels, that pursuant to
22

23
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned

24
     action is hereby dismissed in its entirety with prejudice. Each party shall bear

25   their own costs and attorney fees.
                        Respectfully submitted March 5, 2021
26

27                                        By: s/ Todd M. Friedman, Esq.
28
                                               Todd M. Friedman
                                               Attorney for Plaintiff


                                      Stipulation to Dismiss- 1
          Case 1:20-cv-00815-DAD-JLT Document 14 Filed 03/05/21 Page 2 of 3



1
                                           By: /s/ Steven Warner
2                                             Steven Warner
3                                             Attorney For Defendant Synchrony Bank
4
                                     Signature Certification
5
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
6
     Policies and Procedures Manual, I hereby certify that the content of this
7
     document is acceptable to counsel for Defendant and that I have obtained their
8
     authorization to affix their electronic signature to this document.
9

10   Dated: March 5, 2021
11                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
12
                                        By: _ s/ Todd M. Friedman, Esq.
13
                                               Todd M. Friedman
14
                                                 Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
           Case 1:20-cv-00815-DAD-JLT Document 14 Filed 03/05/21 Page 3 of 3



1

2

3

4                            CERTIFICATE OF SERVICE
5
     Filed electronically on March 5, 2021 with:
6

7    United States District Court CM/ECF system
8
     Notification sent electronically on March 5, 2021 to:
9

10
     To the Honorable Court, all parties and their Counsel of Record

11

12                                   s/ Todd M. Friedman, Esq
                                      Todd M. Friedman
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
